Citation Nr: 1739994	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-27 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for pes planus; and if so, whether the criteria for service connection are met.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's petition to reopen a claim for service connection for pes planus.  

In April 2017, the Veteran testified during a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2000 rating decision that denied the Veteran's claim for pes planus was not appealed, nor was new and material evidence received during the appeal period. 

2.  Assuming credibility, the evidence received since the final June 2000 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the Veteran's claim for entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim of entitlement to service connection for pes planus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, discussion of compliance with VA's duties to notify and assist is not necessary in light of the favorable decision to reopen the claim.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for pes planus in August 1982 that was denied in a February 1983 decision due to a finding that pes planus existed at the time of enlistment and was not aggravated beyond normal progression during service.  The Veteran did not appeal nor submit additional evidence within a year and the February 1983 decision became final.  The Veteran filed a petition to reopen a claim for service connection for pes planus in November 1987 that was denied in a January 1988 decision because new and material evidence was not submitted.  The January 1988 decision is final because the Veteran did not submit a timely appeal nor submit additional evidence within a year.  Another petition to reopen the claim was filed in April 2000, alleging clear and unmistakable error in the February 1983 decision.  The claim was denied in a June 2000 decision.  The June 2000 decision is final because the Veteran did not submit a timely appeal or submit additional evidence within a year.  

Most recently, a petition to reopen the claim was submitted in April 2009.  New evidence submitted since the final June 2000 decision includes a June 2009 buddy statement from B.W attesting that the Veteran wrote letters containing complaints of feet problems during training and the Veteran's April 2017 hearing testimony regarding worsening in service and continuous symptoms during and since service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for pes planus is warranted and, to this extent only, the appeal is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that pes planus was aggravated by in-service injuries.  Having reviewed the record, the Board finds that remand is warranted for a VA examination for clarification of the Veteran's diagnosis and its relation to service.  

First, in an October 2016 VA examination, the examiner opined that there was direct evidence that the Veteran does not have pes planus, noting that the talocalcaneal ankle was normal in 2000 and that the current calcaneal pitch was above 17 degrees and does not meet the standard for pes planus.  However, the Board finds that remand is warranted for several reasons.  First, a January 2000 radiology report noted that there was no definite evidence of pes planus as the talocalcaneal angle was normally preserved; however, a later May 2000 VA treatment record noted that weight bearing x-rays revealed mild pes planus with no arthritic changes.  Second, the August 2012 VA examination contains a diagnosis of flexible pes planus and with the examiner noting that x-rays did not indicate pes planus as they were not standing views and determining that new x-rays were not necessary because flexible pes planus was shown upon physical examination.  Third, a July 2014 private treatment record assessed the Veteran with bilateral pes plano valgus, noting that radiology findings included decreased calcaneal inclination angle and increased talar declination ankle bilaterally.  As such, remand is warranted for clarification of whether the Veteran had a diagnosis of pes planus during the appeal period.  

Additionally, the August 2012 VA examiner found that the Veteran's pes planus clearly and unmistakably preexisted service and was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury.  The examiner noted that there was no indication that the Veteran ever had any symptoms until he filed for compensation in the 1980s.  The Board finds that remand is warranted because an August 1969 service treatment record noted that the Veteran "again c/o flat feet and pain in feet" and found minimal swelling of both feet upon examination.  As the August 1969 service treatment indicates that the Veteran was treated for flat feet and/or pain more than once in service, clarification is necessary prior to adjudication of the claim and an opinion should be obtained with respect to whether pes planus was aggravated beyond a natural progression in service.

On remand, the Veteran should be afforded a new examination that clarifies his pes planus diagnosis and clarifies the relationship between the disability and active service.

Finally, outstanding treatment records must be obtained and associated with the claims file, to include any private and VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any pes planus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed pes planus since April 2009, even if the diagnosis subsequently resolved during the appeal period.  If a diagnosis of pes planus is not found, the examiner must provide a rationale and address prior diagnoses.

The examiner's attention is invited to the May 2000 VA treatment record noting that weight bearing x-rays revealed mild pes planus with no arthritic changes; the August 2012 VA examination diagnosing flexible pes planus and noting that x-rays were not necessary because flexible pes planus was shown upon physical examination; and the July 2014 private treatment record assessment of bilateral pes plano valgus, noting that radiology findings included decreased calcaneal inclination angle and increased talar declination ankle bilaterally. 

b)  If pes planus is diagnosed, whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disability preexisted active service.

c)  If pes planus clearly and unmistakably preexisted service, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting pes planus was NOT aggravated (permanently worsened) during the Veteran's active service or whether it is clear and unmistakable that any increase in service was due to natural progress.

d)  If pes planus did not clearly and unmistakably preexist service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed pes planus began in or is related to active service.

For purposes of the examination, the examiner should accept the Veteran's lay statements as true that he was treated multiple times in service for flat feet and feet pain and that he has experienced symptoms since service.  The examiner's attention is invited to the June 1969 enlistment examination notating asymptomatic pes planus and the August 1969 service treatment record indicating that the Veteran was treated in service for flat feet and feet pain more than once.  

The phrase "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


